DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention 1, Species a, directed to claims 1-10 and 12, drawn to a method for creating a device in the reply filed on 10/31/2022 is acknowledged. Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species b, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/31/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 7 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 3, 7 and 26, these are method claims and recite a structure, “finished device” without explicitly specifying the steps required to achieve the outcome. There is support for only specific steps, not all possible steps, in the specification to achieve the outcome. It’s a functional outcome and it’s unclear what steps are included or excluded.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Regarding claims 3, 7 and 26, the claims are indefinite as they recite the term, “finished device”. It is unclear what constitutes a finished device. The specification does not clearly specify a “finished device” hence, the meets and bounds of the claim are not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected as being unpatentable under 35 U.S.C. 103 over Jeon et al. (US 2014/0091363 A1; hereafter Jeon) in view of Fujimoto (US 2015/0263154 A1).

Regarding claim 1, Jeon teaches a process of forming an electronic device comprising: forming a first film of a gate electrode layer, wherein the first film includes a III-V material; forming a first dopant region of the gate electrode layer, wherein the first dopant region has a first conductivity type (see e.g. the depletion-forming layer 140 formed of GaN, AlGaN, InN, AlInN, InGaN, or AlInGaN and doped with p-type impurities such as magnesium (Mg), Paras [0050] – [0057], Figure 1).
However, Jeon does not explicitly teach forming a second film of the gate electrode layer overlying the first film of the gate electrode layer, wherein the second film includes a III-V material, and forming a second dopant region of the gate electrode layer, wherein the second dopant region overlies the first dopant region and has the first conductivity type.
In a similar field of endeavor Fujimoto teaches forming a second film of the gate electrode layer overlying the first film of the gate electrode layer, wherein the second film includes a III-V material, and forming a second dopant region of the gate electrode layer, wherein the second dopant region overlies the first dopant region and has the first conductivity type (see e.g. the cap layer 22, made of multiple GaN, AlGaN InGaN, InAlN, InAlGaN or AlN layers, formed in an alternating layer stack doped with Mg as a p-type dopant. Dopant region 22a has a high p-dopant concentration whereas the dopant region 22b is undoped and forms the low p-dopant concentration layer. This results in the Mg concentration profile having multiple peaks and the concentration profile is perpendicular to the major surface. The presence of the cap layer 22 increases the threshold voltage, Paras [0010], [0026], [0036], [0041] – [0058], Figure 1).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide different p-doped layers in the gate electrode so that a desired Mg concentration profile may be obtained to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome. A doping modification near the gate contact can be used either to facilitate ohmic or Schottky contact formation.

Regarding claim 2, Jeon as referred in claim 1, does not explicitly teach annealing the gate electrode layer or a gate electrode formed from the gate electrode layer, so that a dopant from each of the first dopant region and the second dopant region merge together to form a diffused doped region.
In a similar field of endeavor Fujimoto teaches annealing the gate electrode layer so that a dopant from each of the first dopant region and the second dopant region merge together to form a diffused doped region (see e.g. the cap layer 22, made of multiple GaN, AlGaN InGaN, InAlN, InAlGaN or AlN layers, formed in an alternating layer stack doped with Mg as a p-type dopant. Dopant region 22a has a high p-dopant concentration whereas the dopant region 22b is undoped and forms the low p-dopant concentration layer. This results in the dopant concentration profile having multiple peaks and the concentration profile is perpendicular to the major surface, Paras [0010], [0026], [0036], [0041] – [0058], Figure 1).; Examiner’s interpretation: annealing has an intended outcome as no wherein clause has been used. The claim does not have a positive recitation that annealing actually causes the dopants to diffuse. The specification does not provide any explicit details of annealing. The high temperature during the epitaxial growth of the gate electrode layer or during the subsequent steps of formation of gate contact would provide similar results to the said annealing).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a desired Mg concentration profile in order to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome.

Claim 3 is rejected as being unpatentable under 35 U.S.C. 103 over Jeon in view of Fujimoto and further in view of Iucolano (US 2019/0229203 A1), Lidow (US 2010/0258841 A1; hereafter Lidow), Stoffels (US 2019/0051732 A1) and Chen et al. (US 2020/0111891 A1; hereafter Chen).

Regarding claim 3, Jeon as referred in claim 2 further teaches forming a channel layer having a major surface before forming the first film of the gate electrode (see e.g. a channel layer 120 with a major surface formed before forming the depletion forming layer 140, Paras [0045] – [0050], Figure 1), 
However, Jeon does not explicitly teach the diffused doped region has a dopant concentration profile in a direction substantially perpendicular to the major surface, and the concentration profile has at least two peak dopant concentrations, wherein one of the at least two peak dopant concentrations corresponds to the first dopant region, and another one of the at least two peak dopant concentrations corresponds to the second dopant region.
In a similar field of endeavor, Fujimoto teaches the diffused doped region has a dopant concentration profile in a direction substantially perpendicular to the major surface, and the concentration profile has at least two peak dopant concentrations, wherein one of the at least two peak dopant concentrations corresponds to the first dopant region, and another one of the at least two peak dopant concentrations corresponds to the second dopant region (see e.g. the cap layer 22, made of multiple GaN, AlGaN InGaN, InAlN, InAlGaN or AlN layers formed in an alternating layer stack doped with Mg as a p-type dopant. Dopant region 22a has a high p-dopant concentration whereas the dopant region 22b is undoped and forms the low p-dopant concentration layer. This results in the dopant concentration profile having multiple peaks and the concentration profile is perpendicular to the major surface, Paras [0010], [0026], [0036], [0041] – [0058], Figure 1).
 This is merely optimization of the Mg concentration profile to achieve required outcomes. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. According to different embodiments and different customer requests, different Mg doping profiles may be implemented as shown by the following references.
Stoffels teaches Mg concentration profile according to an embodiment (see e.g. the p-doped             
                
                    
                        A
                        L
                    
                    
                        X
                    
                
                
                    
                        G
                        a
                    
                    
                        y
                    
                
                
                    
                        I
                        n
                    
                    
                        z
                    
                
                N
                 
            
        layer 2. The layer is doped with Mg. The p-doped layer 2 consists of first part 2a and a second part 2b on top of the first part. The first part 2a has a Mg concentration of about             
                
                    
                        3
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
         and is epitaxially grown at a temperature of 900 to 1050°C. The second part 2b has an average Mg concentration higher than             
                
                    
                        5
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
         and growth occurs at a temperature of 900 to 1000°C. The Mg concentration is not homogenous across the thickness of each part 2a and 2b, therefore Mg concentration tends to be higher near the top and lower near the bottom of each part. Mg concentration at the bottom part of the first layer 2a closest to the channel layer is lower than             
                
                    
                        2
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
        . Mg concentration at the top of the first part 2a is at most             
                
                    
                        3
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
        , constituting a peak in the first part 2a. Mg concentration at the bottom of the second part 2b is either equal or slightly higher than the Mg concentration at the top of the first part. The Mg concentration at the top of the second part maybe higher than             
                
                    
                        7.5
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
         constituting a peak in the second part 2b, Paras [004] - [0054], [0075], [0076], Figure 1).
Iucolano teaches Mg concentration profile according to an embodiment (see e.g. the first epitaxial intrinsic GaN layer 19 which in subsequent steps of the manufacturing method forms the auxiliary gate region 20’. A second epitaxial p-doped GaN layer 11 which in subsequent steps of the manufacturing method forms the doped region 12. After etching, the layers 11 and 19 form the doped region 12 and the auxiliary gate region 20’ respectively. A step of annealing is carried out during which the dopant impurities may diffuse only towards regions of the heterostructure underlying the gate region in order to increase the threshold voltage, whereas it may not diffuse in the regions of the heterostructure that connect the gate region to the source and drain regions, thus preventing an increase in the ON state resistance, Paras [0046] – [0054], [0062], Figure 2).
Lidow teaches a Mg concentration profile according to an embodiment (see e.g. the Mg concentration profile of the p-GaN gate layer 67 for device 600. The Mg concentration is low near the barrier layer 64 and the gate contact 68 with an increased concentration in the middle.  Typical values for Mg concentration are about             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
          near the barrier layer, increasing to about             
                
                    
                        5
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
          near the center of the p-GaN gate, and decreasing to about             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
          near the gate contact. The low Mg concentration near the barrier layer reduces the back diffusion into the barrier layer. Combined with a doping offset, very low unintentional doping of barrier, channel, and buffer layers can be achieved. The low Mg concentration near the gate contact allows formation of a Schottky contact between the gate contact and p-type GaN that leads to improved device gate leakage, Paras [0034] – [0037], Figures 10 and 11).
Chen teaches a Mg concentration profile for an embodiment (se e.g. the Mg concentration profile 432 has a lower Mg concentration at the bottom portion of the p-GaN layer 430, i.e. near the interface between the p-GaN layer 430 and the AlGaN layer 420, and a high Mg concentration at the top portion of the p-GaN layer 430. In this manner, the Mg out-diffusion into the AlGaN layer 420 is reduced while the activation of Mg in the p-GaN layer 430 is kept at a high level, Para 0039], Figure 4).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a desired Mg concentration profile in order to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome. A doping modification near the gate contact is used either to facilitate ohmic or Schottky contact formation.

Claims 4, 5 and 10 are rejected as being unpatentable under 35 U.S.C. 103 over Jeon in view of Fujimoto and further in view Stoffels (US 2019/0051732 A1).

Regarding claims 4 and 5, Jeon as referred in claim 1, does not explicitly teach forming spaced-apart droplets including atoms of a dopant over the first film before forming the second film.
However, in a similar field of endeavor Stoffels teaches forming spaced-apart droplets including atoms of a dopant over the first film before forming the second film (see e.g. the p-doped             
                
                    
                        A
                        L
                    
                    
                        X
                    
                
                
                    
                        G
                        a
                    
                    
                        y
                    
                
                
                    
                        I
                        n
                    
                    
                        z
                    
                
                N
                 
            
        layer 2. The layer 2 is formed by metal organic chemical vapor deposition (MOCVD), i.e. a CVD method involving the use of one or more metalorganic precursors. Typically, all steps involving flowing a precursor gas are performed in presence of a carrier gas, e.g., a reductive gas mixture such as an             
                
                    
                        N
                    
                    
                        2
                    
                
                /
                
                    
                        H
                    
                    
                        2
                    
                
            
         gas mixture. The layer is doped with Mg. The Mg precursor can be bis-cyclopentadienyl magnesium (CpMg). The N- precursor can be             
                
                    
                        N
                        H
                    
                    
                        3
                    
                
            
        , phenyl hydrazine, dimethylhydrazine, or tert-butylamine. The Ga precursor is trimethylgallium or triethylgallium. The growth is performed at a temperature of about 900 to 1050°C, Paras [0052] – [0080], Figure 1; Examiner’s interpretation: similar process would result in a similar outcome. Stoffels uses the same procedure hence inherently there will be formation of spaced-apart droplets including atoms of a dopant. Trimethyl gallium (Ga            
                 
                
                    
                        
                            
                                (
                                C
                                H
                            
                            
                                3
                            
                        
                        )
                    
                    
                        3
                    
                
            
        ) can react with ammonium (            
                
                    
                        N
                        H
                    
                    
                        3
                    
                
            
        ) in forming GaN. Some carbon from the gallium source may be incorporated into the GaN layer). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide Mg dopants in order to increase the p-doping and get a desired Mg concentration profile to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome.

Regarding claim 10, Jeon as referred in claim 1 further teaches patterning the gate electrode layer to form a gate electrode and forming a gate interconnect contacting a surface of the gate electrode layer (see e.g. the depletion-forming layer 140 and the insulation layer 150 over which the gate electrode 170 is formed by contacting a surface of the depletion-forming layer 140 through the opening 152 , Paras [0055] – [0059], Figure 1; Examiner’s interpretation: the gate electrode layer obviously has to be patterned in order to form the gate electrode as shown in Figure 1). 
However, Jeon does not explicitly teach the contact between the gate electrode and gate interconnect is a Schottky contact.
In a similar field of endeavor Stoffels teaches the contact between the gate electrode and the gate interconnect is a Schottky contact (see e.g. the material of the metal gate layer is such that a Schottky barrier with the second part of the p-doped             
                
                    
                        A
                        L
                    
                    
                        X
                    
                
                
                    
                        G
                        a
                    
                    
                        y
                    
                
                
                    
                        I
                        n
                    
                    
                        z
                    
                
                N
            
         gate layer 2b is formed. This is typically performed by selecting the material composing the metal gate layer in such a way that at equilibrium its Fermi level lies in the band gap of the second part of the p-doped             
                
                    
                        A
                        L
                    
                    
                        X
                    
                
                
                    
                        G
                        a
                    
                    
                        y
                    
                
                
                    
                        I
                        n
                    
                    
                        z
                    
                
                N
            
         gate layer 2b but above its valence band edge, Para [0079], Figure 1).
Therefore, it would be obvious to one skilled in the art at the time the invention was effectively filed to provide a Schottky contact in order to reduce gate leakage.

Claim 6 is rejected as being unpatentable under 35 U.S.C. 103 over Jeon in view of Fujimoto and further in view Shi et al. (Shi, YT., Ren, FF., Xu, WZ. et al. Realization of p-type gallium nitride by magnesium ion implantation for vertical power devices. Sci Rep 9, 8796 (2019); hereafter Shi).

Regarding claim 6, Jeon as referred in claim 1 does not explicitly teach forming the first dopant region or forming the second dopant region comprises implanting Mg into the first film or the second film of the gate electrode layer.
In a similar field of endeavor Shi teaches p-type doping on GaN through implanting Mg (see e.g. GaN layer is implanted with Mg dopants. An effective and simple thermal annealing method to realize p-type GaN by employing proper protective layers during ion implantation and post implantation annealing. An AlN capping layer prevents amorphization and roughing of the topmost GaN surface due to implantation-induced damage caused by Mg ions; while a SiO2 protective layer suppresses decomposition of GaN at high annealing temperatures. By using these optimal processes, the formation of p-type GaN by Mg ion implantation could be achieved, Introduction; Examiner’s interpretation: the HEMT has a p-type doped GaN gate electrode layer, therefore the ion implantation taught by Shi can be applied to the HEMT)
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to implant Mg dopants so that they can be selectively penetrated to a certain depth determined by the ion energy and get a desired Mg concentration profile to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome.

Claims 7-9, 12, 21 and 25 are rejected as being unpatentable under 35 U.S.C. 103 over Jeon in view of Fujimoto and further in view of Lidow (US 2010/0258841 A1; hereafter Lidow).

Regarding claims 7, 8 and 9, Jeon as referred in claim 1, further teaches forming a third film of the gate electrode layer over the second film of the gate electrode layer, wherein in a finished device, the third film includes a dopant having a second conductivity type opposite the first conductivity type (see e.g. the insulation layer 150 formed on the depletion-forming layer 140. The insulation layer 150 is made of silicon nitride, Para [0058], Figure 1; Examiner’s interpretation: The silicon nitride layer obviously has Si dopants which are n-dopants).
However, Jeon as referred in claim 1, does not explicitly teach Si during formation of or from the silicon nitride layer migrates into the gate electrode layer to form a Si-doped region within the gate electrode layer.
In a similar field of endeavor Lidow provides a strong motivation of why Jeon would have formed the silicon nitride layer over the second film of the gate electrode layer (see e.g. providing n-type doping through addition of Si in gate layer 77 near the gate contact. The Mg doping level is low near the barrier layer and higher near the center of the gate. Si atoms are added near the gate contact. The low Mg concentration near the barrier layer reduces the back diffusion into the barrier layer. Combined with a doping offset, very low unintentional doping of barrier, channel, and buffer layers can be achieved. The low Mg concentration near the gate contact results in a low hole density. The hole density is further reduced by the addition of Si atoms. The density of Si atoms is less than or equal to the density of Mg atoms. This very low hole density improves the formation of a Schottky contact. Paras [0036] – [0037], Figures 12 and 13; Examiner’s interpretation: During the formation of the silicon nitride layer or in the subsequent steps of forming gate contact the temperature would be high and hence there will be diffusion of Si into the underlying GaN layer forming a Si-doped region).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a silicon nitride gate layer so that silicon atoms can be added near the gate electrode thereby improving the formation of the Schottky contact.

 Regarding claim 12, Jeon as referred in claim 1 does not explicitly teach forming a first film of a barrier layer; and forming a second film of the barrier layer, wherein: forming the second film of the barrier layer is performed after forming the first film of the barrier layer and before forming the first film of the gate electrode layer, and the first film of the barrier layer has a higher Al content and is thinner as compared to the second film of the barrier layer.
However, in a similar field of endeavor Lidow teaches forming a first film of a barrier layer; and forming a second film of the barrier layer, wherein: forming the second film of the barrier layer is performed after forming the first film of the barrier layer and before forming the first film of the gate electrode layer, and the first film of the barrier layer has a higher Al content and is thinner as compared to the second film of the barrier layer (see e.g. the barrier layer 27 is composed of AlGaN where the Al fraction is about 0.1 to about 0.5 with a thickness between about 0.005 µm and about 0.03 µm. The diffusion barrier 28 is composed of AlGaN, where the Al fraction is between about 0.2 and about 1 with a thickness between about 0.001 µm and about 0.003 µm. The barrier layer 27 is formed after forming the diffusion barrier layer 28 and before forming the gate electrode structure 26, Para [0026], Figures 2 and 3).
	Therefore, it would have been obvious to one skilled in the art before the invention was effectively filed to change the Al composition and the thickness of the barrier layer in order to control the threshold voltage of the transistor over a wide range. 

Regarding claim 21, Jeon teaches a process of forming an electronic device comprising: forming a first film of a gate electrode layer, wherein the first film includes a III-V material; forming a first dopant region of the gate electrode layer, wherein the first dopant region has a first conductivity type (see e.g. the depletion-forming layer 140 formed of GaN, AlGaN, InN, AlInN, InGaN, or AlInGaN or doped with p-type impurities such as magnesium (Mg), Paras [0050] – [0057], Figure 1); and forming a silicon nitride layer over the second film of the gate electrode layer (see e.g. the insulation layer 150 formed on the depletion-forming layer 140. The insulation layer 150 is made of silicon nitride, Para [0058], Figure 1). 
However, Jeon does not explicitly teach forming a second film of the gate electrode layer overlying the first film of the gate electrode layer, wherein the second film includes a III-V material; and some Si during formation of or from the silicon nitride layer migrates into the gate electrode layer to form a Si-doped region within the gate electrode layer, and the Si- doped region has a second conductivity type that is opposite the first conductivity type.
In a similar field of endeavor, Fujimoto teaches forming a second film of the gate electrode layer overlying the first film of the gate electrode layer, wherein the second film includes a III-V material (see e.g. the cap layer 22 made of GaN, AlGaN InGaN, InAlN, InAlGaN or AlN formed in an alternating layer stack doped with Mg as a p-type dopant. Dopant region 22a has a high p-dopant concentration whereas the dopant region 22b is undoped and forms the low p-dopant concentration layer. This results in the Mg concentration profile having multiple peaks and the concentration profile is perpendicular to the major surface. The presence of the cap layer 22 increases the threshold voltage, Paras [0010], [0026], [0036], [0041] – [0058], Figure 1).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide different p-doped layers in the gate electrode so that a desired Mg concentration profile may be obtained to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome.
In a similar field of endeavor Lidow provides a strong motivation of why Jeon would have formed the silicon nitride layer over the second film of the gate electrode layer (see e.g. providing n-type doping through addition of Si in gate layer 77 near the gate contact. The Mg doping level is low near the barrier layer and higher near the center of the gate. Si atoms are added near the gate contact. The low Mg concentration near the barrier layer reduces the back diffusion into the barrier layer. Combined with a doping offset, very low unintentional doping of barrier, channel, and buffer layers can be achieved. The low Mg concentration near the gate contact results in a low hole density. The hole density is further reduced by the addition of Si atoms. The density of Si atoms is less than or equal to the density of Mg atoms. This very low hole density improves the formation of a Schottky contact. Paras [0036] – [0037], Figures 12 and 13; Examiner’s interpretation: During the formation of the silicon nitride layer the temperature would be high and hence there will be diffusion of Si into the underlying GaN layer).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a silicon nitride gate layer so that silicon atoms can be added near the gate electrode thereby improving the formation of the Schottky contact.

Regarding claim 25, Jeon as referred in claim 21 does not explicitly teach forming a third film of the gate electrode layer after forming the first film of the gate electrode layer and before forming the second film of the gate electrode layer, wherein the third film includes a III-V material, and forming a second dopant region of the gate electrode layer, wherein the second dopant region overlies the first dopant region and has the first conductivity type.
In a similar field of endeavor Fujimoto teaches forming a third film of the gate electrode layer after forming the first film of the gate electrode layer and before forming the second film of the gate electrode layer, wherein the third film includes a III-V material, and forming a second dopant region of the gate electrode layer, wherein the second dopant region overlies the first dopant region and has the first conductivity type (see e.g. the cap layer 22, made of multiple GaN, AlGaN InGaN, InAlN, InAlGaN or AlN layers, formed in an alternating layer stack doped with Mg as a p-type dopant. Dopant region 22a has a high p-dopant concentration whereas dopant region 22b is undoped and forms the low p-dopant concentration. This results in the Mg concentration profile having multiple peaks, Paras [0010], [0041] – [0058], Figure 1).
Therefore, it would be obvious to one skilled in the art at the time the invention was effectively filed to multiple p-doped III-V layers forming the gate electrode layer in order to have a device which performs a normally-off operation and has a high gate-on voltage. 

Claims 22 and 24 are rejected as being unpatentable under 35 U.S.C. 103 over Jeon in view of Fujimoto, Lidow and further in view of Chiu et al. (US 2016/0351684 A1; hereafter Chiu).

Regarding claim 22, Jeon as referred in claim 21 further teaches defining a gate contact opening extending through the silicon nitride layer to expose the gate electrode layer; and forming a gate interconnect that extends into the gate contact opening and contacts a surface of the gate electrode layer (see e.g. the gate electrode 170 formed over the gate insulation layer 150 and the depletion-forming layer 140. The gate electrode 170 contacts the depletion-forming layer 140 through the opening 152, Para 0059, Figure 1).
However, Jeon does not explicitly teach forming a dielectric layer over the silicon nitride layer; defining a gate contact opening extending through the dielectric layer to expose the gate electrode layer.
In a similar field of endeavor Chiu teaches forming a dielectric layer over the silicon nitride layer; defining a gate contact opening extending through the dielectric layer to expose the gate electrode layer (see e.g. the III-N layer 312’ over which a passivation layer 502 made of AlN or BN and passivation layer 602 made of silicon nitride or silicon oxide are formed. Next, a dielectric capping layer 902 made of silicon nitride or silicon oxide is formed over the passivation layers 502 and 602. A gate electrode mask 1000 is formed over the dielectric capping layer. With the gate electrode mask in place, an etch, such as a dry etch, is performed to form a gate electrode opening 1002. The gate electrode opening extends through the dielectric capping layer 902 and the passivation layers 502 and 602. The gate electrode opening terminates on the patterned doped binary III-nitride gate structure 312’. A conductive gate electrode liner 1100 comprising metal such as aluminum, copper, tungsten or nickel is formed in the gate electrode opening, Paras [0030] – [0032], Figures 9 and 10).
Therefore, it would be obvious to one skilled in the art at the time the invention was effectively filed to form a dielectric layer and define a gate contact opening through it in order to provide isolation between contacts, improving device performance.

Regarding claim 24, Jeon as referred in claim 22 does not explicitly teach forming a barrier layer before forming the first film; patterning the gate electrode layer to define a gate electrode before forming the dielectric layer; defining a source contact opening extending through the dielectric layer to expose the barrier layer; forming a source interconnect that extends into the source contact opening and contacts a surface of the barrier layer to form an ohmic contact: defining a drain contact opening extending through the dielectric layer to expose the barrier layer; and forming a drain interconnect that extends into the drain contact opening and contacts the surface of the barrier layer to form an ohmic contact.
In a similar field of endeavor Fujimoto teaches forming a barrier layer before forming the first film (see e.g. the AlGaN barrier layer 16 epitaxially grown before the p-GaN layer 22a, Paras [0035] – [0036], Figure 1).
Therefore, it would have been obvious to one skilled in the art to provide a barrier layer to control the threshold voltage of the transistor over a wide range.
In a similar field of endeavor Chiu teaches patterning the gate electrode layer to define a gate electrode before forming the dielectric layer (see e.g. a gate structure mask layer is formed and patterned over the III-N gate layer. With the patterned gate structure mask 402 in place, an etch is performed to selectively remove exposed portions of the III-V gate layer 312, thereby leaving a gate structure 312′ with a gate structure mask 402 thereover. The patterned gate structure mask 402 is then removed. Next, passivation layer 502 made of AlN or BN and passivation layer 602 made of silicon oxide or silicon nitride are formed over the gate electrode 312’, Paras [0026] – [0028], Figures 3 and 4); defining a source contact opening extending through the dielectric layer to expose the barrier layer; forming a source interconnect that extends into the source contact opening and contacts a surface of the barrier layer to form an ohmic contact: defining a drain contact opening extending through the dielectric layer to expose the barrier layer; and forming a drain interconnect that extends into the drain contact opening and contacts the surface of the barrier layer to form an ohmic contact (see e.g. a source/drain mask 700 is formed over the passivation layer 602. With the source/drain mask 700 in place, an etch, such as a dry etch for example, is performed to form source/drain openings 702 which extend through the passivation layers 502 and 602 and which terminate on the III-N barrier layer 310. Some portions of the barrier layer 310 can be removed/consumed during this etch, but other portions can be left under the source/drain openings 702 above the III-N channel layer 308. Next, the source/drain mask 700 is removed, and the source/drain openings are filled with a conductive material, such as a metal. The source/drain regions ohmically couple to the III-N barrier layer 310, Paras [0013], [0017], [0025], [0029], Figures 7 and 8).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide drain, source and gate contacts in order to provide outside connections for the HEMT.

Claim 23 is rejected as being unpatentable under 35 U.S.C. 103 over Jeon in view of Fujimoto, Lidow, Chiu and further in view of Stoffels (US 2019/0051732 A1).
Regarding claim 23, Jeon as referred in claim 22 further teaches forming the gate interconnect (see e.g. the gate electrode 170 in contact with the surface of the depletion-forming layer 140 through the contact opening 152, Paras [0055] – [0059], Figure 1). 
However, Jeon does not explicitly teach the contact between contact between the gate interconnect and the gate electrode layer is a Schottky contact.
In a similar field of endeavor Stoffels teaches the contact between the gate interconnect and the gate electrode layer is a Schottky contact (see e.g. the material of the metal gate layer forms a Schottky barrier with the second part of the p-doped             
                
                    
                        A
                        L
                    
                    
                        X
                    
                
                
                    
                        G
                        a
                    
                    
                        y
                    
                
                
                    
                        I
                        n
                    
                    
                        z
                    
                
                N
            
         gate layer 2b is formed. This is typically performed by selecting the material composing the metal gate layer in such a way that at equilibrium its Fermi level lies in the band gap of the second part of the p-doped             
                
                    
                        A
                        L
                    
                    
                        X
                    
                
                
                    
                        G
                        a
                    
                    
                        y
                    
                
                
                    
                        I
                        n
                    
                    
                        z
                    
                
                N
            
         gate layer 2b but above its valence band edge, Para [0079], Figure 1; ; Examiner’s interpretation: forming the gate interconnect has an intended outcome as no wherein clause has been used. The claim does not have a positive recitation that forming the gate interconnect actually causes contact between the gate interconnect and the gate electrode layer is a Schottky contact).
Therefore, it would be obvious to one skilled in the art at the time the invention was effectively filed to provide a Schottky contact in order to reduce gate leakage.

Claim 28 is rejected as being unpatentable under 35 U.S.C. 103 over Jeon in view of Fujimoto, Lidow and further in view of Stoffels (US 2019/0051732 A1).

Regarding claim 28, Jeon as referred in claim 21 does not explicitly teach Mg precursor includes Mg. C. and H atoms and does not include a different metal or O atom as a dopant source.
In a similar field of endeavor Stoffels teaches Mg precursor includes Mg. C. and H atoms and does not include a different metal or O atom as a dopant source (see e.g. the p-doped             
                
                    
                        A
                        L
                    
                    
                        X
                    
                
                
                    
                        G
                        a
                    
                    
                        y
                    
                
                
                    
                        I
                        n
                    
                    
                        z
                    
                
                N
                 
            
        layer 2. The layer 2 is formed by metal organic chemical vapor deposition (MOCVD), i.e. a CVD method involving the use of one or more metalorganic precursors. Typically, all steps involving flowing a precursor gas are performed in presence of a carrier gas, e.g., a reductive gas mixture such as an             
                
                    
                        N
                    
                    
                        2
                    
                
                /
                
                    
                        H
                    
                    
                        2
                    
                
            
         gas mixture. The layer is doped with Mg. The Mg precursor can be bis-cyclopentadienyl magnesium (CpMg). The N- precursor can be             
                
                    
                        N
                        H
                    
                    
                        3
                    
                
            
        , phenyl hydrazine, dimethylhydrazine, or tert-butylamine. The Ga precursor is trimethylgallium or triethylgallium. The growth is performed at a temperature of about 900 to 1050°C, Paras [0052] – [0080], Figure 1; Examiner’s interpretation: similar process would result in a similar outcome. Stoffels uses the same procedure hence inherently there will be formation of spaced-apart droplets including atoms of a dopant. Trimethyl gallium (Ga            
                 
                
                    
                        
                            
                                (
                                C
                                H
                            
                            
                                3
                            
                        
                        )
                    
                    
                        3
                    
                
            
        ) can react with ammonium (            
                
                    
                        N
                        H
                    
                    
                        3
                    
                
            
        ) in forming GaN. Some carbon from the gallium source may be incorporated into the GaN layer). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide Mg dopants in order to increase the p-doping and get a desired Mg concentration profile to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome.

Claims 26 and 27 are rejected as being unpatentable under 35 U.S.C. 103 over Jeon in view of Fujimoto, Lidow and further in view of Iucolano (US 2019/0229203 A1), Stoffels (US 2019/0051732 A1) and Chen et al. (US 2020/0111891 A1; hereafter Chen).

Regarding claim 26, Jeon as referred in claim 25 further teaches forming a channel layer having a major surface before forming the first film of the gate electrode layer (see e.g. a channel layer 120 with a major surface formed before forming the depletion forming layer 140, Paras [0045] – [0050], Figure 1).
However, Jeon does not explicitly teach in a finished device: the electronic device includes a diffused doped region that has a dopant concentration profile in a direction substantially perpendicular to the major surface, and the concentration profile has at least two peak dopant concentrations, wherein one of the at least two peak dopant concentrations corresponds to the first dopant region, and another one of the at least two peak dopant concentrations corresponds to the second dopant region.
In a similar field of endeavor Fujimoto teaches the diffused doped region that has a dopant concentration profile in a direction substantially perpendicular to the major surface, and the concentration profile has at least two peak dopant concentrations, wherein one of the at least two peak dopant concentrations corresponds to the first dopant region, and another one of the at least two peak dopant concentrations corresponds to the second dopant region (see e.g. see e.g. the cap layer 22, made of multiple GaN, AlGaN InGaN, InAlN, InAlGaN or AlN layers, formed in an alternating layer stack doped with p-type dopant Mg. Dopant region 22a has a high p-dopant concentration whereas the dopant region 22b has a low p-dopant concentration. This results in the Mg concentration profile having multiple peaks and the concentration profile is perpendicular to the major surface. The presence of the cap layer 22 increases the threshold voltage, Paras [0010], [0041] – [0058], Figure 1).
This is merely optimization of the Mg concentration profile to achieve required outcomes. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05. According to different embodiments and different customer requests, different Mg doping profiles may be implemented as shown by the following references.
Stoffels teaches Mg concentration profile according to an embodiment (see e.g. the p-doped             
                
                    
                        A
                        L
                    
                    
                        X
                    
                
                
                    
                        G
                        a
                    
                    
                        y
                    
                
                
                    
                        I
                        n
                    
                    
                        z
                    
                
                N
                 
            
        layer 2. The layer is doped with Mg. The p-doped layer 2 consists of first part 2a and a second part 2b on top of the first part. The first part 2a has a Mg concentration of about             
                
                    
                        3
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
         and is epitaxially grown at a temperature of 900 to 1050°C. The second part 2b has an average Mg concentration higher than             
                
                    
                        5
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
         and growth occurs at a temperature of 900 to 1000°C. The Mg concentration is not homogenous across the thickness of each part 2a and 2b, therefore Mg concentration tends to be higher near the top and lower near the bottom of each part. Mg concentration at the bottom part of the first layer 2a closest to the channel layer is lower than             
                
                    
                        2
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
        . Mg concentration at the top of the first part 2a is at most             
                
                    
                        3
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
        , constituting a peak in the first part 2a. Mg concentration at the bottom of the second part 2b is either equal or slightly higher than the Mg concentration at the top of the first part. The Mg concentration at the top of the second part maybe higher than             
                
                    
                        7.5
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
         constituting a peak in the second part 2b, Paras [004] - [0054], [0075], [0076], Figure 1).
Iucolano teaches Mg concentration profile according to an embodiment (see e.g. the first epitaxial intrinsic GaN layer 19 which in subsequent steps of the manufacturing method forms the auxiliary gate region 20’. A second epitaxial p-doped GaN layer 11 which in subsequent steps of the manufacturing method forms the doped region 12. After etching, the layers 11 and 19 form the doped region 12 and the auxiliary gate region 20’ respectively. A step of annealing is carried out during which the dopant impurities may diffuse only towards regions of the heterostructure underlying the gate region in order to increase the threshold voltage, whereas it may not diffuse in the regions of the heterostructure that connect the gate region to the source and drain regions, thus preventing an increase in the ON state resistance, Paras [0046] – [0054], [0062], Figure 2).
Lidow teaches a Mg concentration profile according to an embodiment (see e.g. the Mg concentration profile of the p-GaN gate layer 67 for device 600. The Mg concentration is low near the barrier layer 64 and the gate contact 68 with an increased concentration in the middle.  Typical values for Mg concentration are about             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
          near the barrier layer, increasing to about             
                
                    
                        5
                        x
                        10
                    
                    
                        19
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
          near the center of the p-GaN gate, and decreasing to about             
                
                    
                        1
                        x
                        10
                    
                    
                        16
                    
                
                a
                t
                o
                m
                s
                /
                
                    
                        c
                        m
                    
                    
                        3
                    
                
            
          near the gate contact. The low Mg concentration near the barrier layer reduces the back diffusion into the barrier layer. Combined with a doping offset, very low unintentional doping of barrier, channel, and buffer layers can be achieved. The low Mg concentration near the gate contact allows formation of a Schottky contact between the gate contact and p-type GaN that leads to improved device gate leakage, Paras [0034] – [0037], Figures 10 and 11).
Chen teaches a Mg concentration profile for an embodiment (se e.g. the Mg concentration profile 432 has a lower Mg concentration at the bottom portion of the p-GaN layer 430, i.e. near the interface between the p-GaN layer 430 and the AlGaN layer 420, and a high Mg concentration at the top portion of the p-GaN layer 430. In this manner, the Mg out-diffusion into the AlGaN layer 420 is reduced while the activation of Mg in the p-GaN layer 430 is kept at a high level, Para 0039], Figure 4).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a desired Mg concentration profile in order to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome.

Regarding claim 27, Jeon as referred in claim 26 does not explicitly teach annealing the gate electrode layer or a gate electrode formed from the gate electrode layer, so that a dopant from each of the first dopant region and the second dopant region merge together to form the diffused doped region.
In a similar field of endeavor Fujimoto teaches annealing the gate electrode layer or a gate electrode formed from the gate electrode layer, so that a dopant from each of the first dopant region and the second dopant region merge together to form the diffused doped region (see e.g. the cap layer 22, made of multiple GaN, AlGaN InGaN, InAlN, InAlGaN or AlN layers, formed in an alternating layer stack doped with Mg as a p-type dopant. Dopant region 22a has a high p-dopant concentration whereas the dopant region 22b is undoped and forms the low p-dopant concentration layer. This results in the dopant concentration profile having multiple peaks and the concentration profile is perpendicular to the major surface, Paras [0010], [0026], [0036], [0041] – [0058], Figure 1).; Examiner’s interpretation: annealing has an intended outcome as no wherein clause has been used. The claim does not have a positive recitation that annealing actually causes the dopants to diffuse. The specification does not provide any explicit details of annealing. The high temperature during the epitaxial growth of the gate electrode layer or during the subsequent steps of formation of gate contact would provide similar results to the said annealing).
Therefore, it would have been obvious to one skilled in the art at the time the invention was effectively filed to provide a desired Mg concentration profile in order to improve the gate leakage and increase the threshold voltage and to overall optimize the doping profile to have the desired outcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moens et al. (US 10,269,947 B1)
Coppens et al. (US 2019/0334021 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAKEHA SEHAR whose telephone number is (571)272-4033. The examiner can normally be reached Monday-Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAKEHA SEHAR/Examiner, Art Unit 2893                                                                                                                                                                                                        

/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893